Citation Nr: 0917743	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-18 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
diagnosed as chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1974.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in March 2009.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 3.326(a) (2008).

In this case, the Veteran underwent a VA examination in March 
2007, where the examiner provided the opinion that his 
currently diagnosed COPD was not at least as likely as not 
related to active duty service.  The examiner based this 
opinion substantially on the absence of respiratory 
complaints until 1984, ten years after he left active duty.  
The earliest documented evidence available in the claims file 
diagnosing the Veteran with COPD is a report by a Dr. S. 
Kirtane from August 1985.  

However, when the Veteran testified at his hearing before the 
Board in March 2009, he stated that he began to experience 
breathing problems within a year following his release from 
active duty, and sought treatment from Dr. Kirtane ("Dr. 
Catani" in the transcript) sometime between 1974 and 1978.  

No records from Dr. Kirtane prior to 1985 are included in the 
file.  Additionally, since the Veteran stated in his July 
1988 claim that he had been treated by Dr. Kirtane since only 
March 1986, the RO never sought treatment records from Dr. 
Kirtane prior to that year. 

Next, the Veteran also stated at the hearing that he received 
medical treatment for his COPD from a VA medical clinic 
beginning in 1978, although he did not say where.  The RO 
obtained treatment records from the VA medical center in 
Orlando, Florida, but these records do not extend back to 
1978.

Therefore, based on the Veteran's March 2009 testimony, there 
are potentially outstanding records pertinent to the claim.  
As these records may be material to the claim, VA must 
undertake reasonable efforts to obtain them.  38 U.S.C.A. 
§ 5103A(b); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to 
provide further information pertaining to 
all the private and VA medical treatment 
that he received for his COPD prior to 
1986.  The Board is particularly 
interested in the records of treatment 
that he testified about receiving sometime 
between 1974 and 1978.  If the Veteran 
identifies treatment at any VA medical 
facility other than Orlando, Florida, the 
RO should obtain these records.  

Also, after obtaining the appropriate 
release, the RO should attempt to obtain 
all records of the treatment provided to 
the Veteran by Dr. Kirtane or any other 
private physician for the time period from 
1974 to 1986.  In both cases, any negative 
search result should be noted in the 
record.

2.  After the foregoing development has 
been completed, the RO should provide the 
claims file to the physician who examined 
the Veteran in March 2007 and who offered 
a medical opinion noting an absence of 
respiratory complaints until 1984.  The 
physician should be asked to review the 
expanded record and indicate if he or she 
would like to amend any part of the prior 
opinion based on his/her review of the 
additional evidence obtained.  If the 
physician determines that no amendments 
are necessary, or if the evidence obtained 
would not alter the opinion expressed in 
March 2007, the physician should clearly 
and unequivocally indicate so in writing.   

3.   If the physician who prepared the 
March 2007 report is no longer employed by 
VA or is otherwise unavailable, the claims 
file should be sent to another qualified 
physician for purposes of providing the 
requested review and opinion.  A new 
examination may be scheduled if it is 
deemed necessary by the new physician.  
The entire record should be made available 
to the physician for review. 

4.  Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed.  Specific 
attention is directed to the records-
development requests and medical report.  
The RO must ensure that the medical report 
is in full compliance with the directives 
of this REMAND. 

5.  Finally, the RO should readjudicate 
the issue on appeal with consideration of 
all evidence of record, and particularly 
the evidence obtained pursuant to this 
REMAND.  

6.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





